G-uerry, J.
The evidence of the one witness for the State was direct, clear, and unequivocal. He identified the defendant absolutely as the one who robbed him. The defense was the attempted establishment of an alibi. It was sufficiently shown if the evidence had been accepted by the jury. The jury saw fit to believe the evidence of the State and reject that of the defendant. This court is without authority in such a case to grant a new trial.

Judgment affb'med.


Broyles, O. J., and Muelntyre, J., conciw.